IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20496
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MIROSLAV TOMAN,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-713-1
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Miroslav Toman appeals his conviction for possession of a

firearm by a convicted felon, challenging the constitutionality

of 18 U.S.C. § 922(g)(1) both on its face and as applied to him.

He maintains that evidence of intrastate possession of firearms

manufactured outside the state is insufficient to establish the

nexus with interstate commerce needed to sustain his conviction.

He contends that three Supreme Court decisions--Jones v. United

States, 529 U.S. 848 (2000), United States v. Morrison, 529 U.S.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20496
                                -2-

598 (2000), and United States v. Lopez, 514 U.S. 549 (1995)–-have

cast doubt on § 922(g)(1)’s constitutionality.   He further

contends that § 922(g)(1) impermissibly “reaches beyond a

discrete set of firearm possessions to include virtually all

firearms possessed by felons.”   Toman acknowledges that his

argument may be foreclosed by circuit precedent and, if so,

states that he raises the issue to preserve it for possible

Supreme Court review.

     As Toman suspects, circuit precedent forecloses the issue.

See United States v. Daugherty, 264 F.3d 513, 518 & n.12 (5th

Cir. 2001).   Accordingly, the district court’s judgment is

AFFIRMED.